UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7270



THOMAS LEE GRATE, III,

                                           Petitioner - Appellant,

          versus


WARDEN, Red Onion State Prison,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-02-248-3)


Submitted:   November 7, 2002          Decided:     November 14, 2002


Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Thomas Lee Grate, III, Appellant Pro Se. Michael Thomas Judge,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Thomas Lee Grate, III, seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2000) petition.                  To

be entitled to a certificate of appealability, Grate must make "a

substantial showing of the denial of a constitutional right."                  28

U.S.C. § 2253(c)(2) (2000). When a district court dismisses solely

on procedural grounds, the petitioner "must demonstrate both (1)

‘that   jurists   of   reason   would       find    it   debatable   whether   the

petition states a valid claim of the denial of a constitutional

right,’ and (2) ‘that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.’”

Rose v. Lee, 252 F.3d 676, 684 (4th Cir. 2001) (quoting Slack v.

McDaniel, 529 U.S. 473 (2000)).               Upon examination of Grate’s

petition, we cannot conclude that reasonable jurists would find it

debatable   whether    the   district       court    correctly   concluded     the

petition was untimely.          Accordingly, we deny a certificate of

appealability, deny leave to proceed in forma pauperis, and dismiss

the appeal.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                                       DISMISSED




                                        2